Exhibit 10.2

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

WASHINGTON DEPARTMENT OF FINANCIAL INSTITUTIONS

OLYMPIA, WASHINGTON

 

   )   

STIPULATION AND CONSENT

TO THE ISSUANCE

OF AND ORDER

TO CEASE AND DESIST

 

Docket FDIC-09-144b

   )    In the Matter of    )       )    AMERICANWEST BANK    )    SPOKANE,
WASHINGTON    )       )    (INSURED STATE NONMEMBER BANK)    )       )       )
  

Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”) by the Federal Deposit Insurance
Corporation (“FDIC”) and the Washington Department of Financial Institutions
(“WDFI”), it is hereby stipulated and agreed by and between a representative of
the Legal Division of FDIC, a representative of the WDFI, and AmericanWest Bank,
Spokane, Washington (“Bank”), as follows:

1. The Bank has been advised of its right to receive a NOTICE OF CHARGES AND OF
HEARING (“NOTICE”) detailing the unsafe or unsound banking practices and
violations of law alleged to have been committed by the Bank and of its right to
a public hearing on the alleged charges under section 8(b)(1) of the Federal
Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b)(1), and § 30.04.450 of the
Revised Code of Washington (“RCW”), and has waived those rights.

2. The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the alleged charges of unsafe or unsound banking practices and
any violations of law, hereby consents and agrees to the issuance of an ORDER TO
CEASE AND DESIST



--------------------------------------------------------------------------------

(“ORDER”) by the FDIC and the WDFI. The Bank further stipulates and agrees that
such ORDER will be deemed to be an order which has become final under the Act
and the RCW, and that said ORDER shall become effective upon its issuance by the
FDIC and the WDFI, and fully enforceable by the FDIC and the WDFI pursuant to
the provisions of the Act and the RCW.

3. In the event the FDIC and the WDFI accepts the CONSENT AGREEMENT and issues
the ORDER, it is agreed that no action to enforce said ORDER in the United
States District Court will be taken by the FDIC, and no action to enforce said
ORDER in State Superior Court will be taken by the WDFI, unless the Bank or any
institution-affiliated party, as such term is defined in section 3(u) of the
Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of
the ORDER.

4. The Bank hereby waives:

(a) The receipt of a NOTICE;

(b) All defenses in this proceeding;

(c) A public hearing for the purpose of taking evidence on such alleged charges;

(d) The filing of Proposed Findings of Fact and Conclusions of Law;

(e) A recommended decision of an Administrative Law Judge; and

(f) Exceptions and briefs with respect to such recommended decision.

Dated: May 8, 2009

 

FEDERAL DEPOSIT INSURANCE

CORPORATION, LEGAL DIVISION

   

AMERICANWEST BANK

SPOKANE, WASHINGTON

BY:   /s/ Iván Cintrón     BY:   /s/ Douglas K. Anderson   Iván Cintrón      
Douglas K. Anderson   Deputy Regional Counsel      

 

- 2 -



--------------------------------------------------------------------------------

WASHINGTON DEPARTMENT OF FINANCIAL INSTITUTIONS     BY:   /s/ Brad Williamson  
    /s/ J. Frank Armijo   Brad Williamson       J. Frank Armijo   Director      
        /s/ Carolyn K. Carnes         Carolyn K. Carnes         /s/ Craig D.
Eerkes         Craig D. Eerkes         /s/ H. Don Norton         H. Don Norton  
      /s/ Patrick J. Rusnak         Patrick J. Rusnak         /s/ Donald H.
Swartz         Donald H. Swartz         /s/ P. Michael Taylor         P. Michael
Taylor                

Comprising the Board of Directors of

AmericanWest Bank,

        Spokane, Washington

 

- 3 -